Gould, Associate Justice.
Whilst the laws of this State empower notaries public of other States to take depositions, to take affidavits authenticating claims against estates, and to take the proof or acknowledgment of the execution of deeds, there is no statute conferring on such notaries a general power to administer oaths and take affidavits. (Gen. Laws, 15th Leg., p. 29, 107; Paschal’s Dig., art. 7418.) Such a power is not one of the incidents of the of ice of notary public, under the law-merchant, and, as it is mot, by our statutes, conferred on notaries of other States, the instrument found in the record, purporting to be an affidavit of inability to give bond and security for costs, certified by a notary public of Iowa, is not an affidavit, within the meaning of the statute. (Keef v. Meek, 16 Ill., 408; Griffith v. Black, 10 S. & R., 160.)
Because there is no bond or affidavit to support an appeal, the motion to dismiss is sustained.
Motion to dismiss sustained.